Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Status of Claims
Claims have been amended.
No claims have been cancelled.
No claims have been added.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6, 8 – 17, and 19 – 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sher (US PGPub 2018/0322597 A1).
In regards to claim 1, Sher discloses a system for implementing contracts comprising: 
a memory comprising a data repository, storing user information, contract templates, and completed contracts (Fig. 1, 2 wherein the system includes a data repository coupled to the server for storing user information, contract templates, and completed contracts, as will be discussed in more detail below); and
a communication service whereby registered users communicate (¶ 79 wherein the system includes a communication service to allow for registered users to communicate); 
a processor coupled to the memory and communication service, the processor configured to (Fig. 1, 2):
receive a request to initiate a smart contract from one or more users based on the user either manually authoring the smart contract by an on-line editor, or accessing a smart contract template from the data repository, wherein the one or more users is registered using a registration interface and the one or more users at registration is issued a digital blockchain wallet for either a personal account or a business account and wherein the smart contract is associated with a plurality of counterparties (¶ 75, 77, 85, 93, 160, 281, 289 wherein the system allows for users to register with the system and are created with an account on the blockchain, i.e. wallet, for their account, payment, and management of smart contracts; ¶ 67, 68, 103, 109, 136, 137, 177, 212, 222, 284, 297 wherein a registered user initiates a smart contract with a party that they are inviting to enter into a transaction with and wherein the smart contract is submitted to a blockchain to allow for the creation, storage, and management of contractual leasing terms that have been negotiated and agreed upon by the parties and where the smart contract is used to enforce those terms upon agreement and signing of the lease/smart contract that is now stored in the blockchain), 
In regards to:
issue an issuer token to each of the one or more users in response to the smart contract being submitted, wherein the smart contract, submitted to a blockchain, is associated with a token defining all contract terms; 
issue a first counter token associated with a first counterparty of the plurality of counterparties, wherein when issuing the first counter token, the user engages the first counterparty to join the smart contract, and wherein the first counter token is associated with a first set of terms of all the contract terms of the smart contract associated with the first counterparty;
issue a second counter token associated with a second counterparty of the plurality of counterparties, wherein when issuing the second counter token, the user engages the second counterparty to join the smart contract, and wherein the second counter token is associated with a second set of contract terms of all the contract terms of the smart contract associated with the second counterparty, wherein, through the communication service the one or more users and the first counterparty and second counterparty negotiate contract terms to agreement
(First, the Examiner notes that “counter token” is not a token that is counting, but that the term “counter” is a label that is describing that the token is associated with a counterparty.
With that said, ¶ 41, 65, 67, 68, 79, 108, 109, 112, 114, 132, 134 – 138, 263, 264, 274, 277 wherein the system provides users with the ability to generate and have tokens associated with each respective user in order to identify each respective user, as well as utilizing tokens to be associated with blocks in a blockchain pertaining to the smart contract that the multiple users are associated and having negotiations with.  Further still, tokens can be generated and provided to other users in order to grant access to specific information that is important to the negotiation and signing of the smart contract.  Finally, the system allows for users to invite other users, i.e. 2 or more users, in order to participate in the negotiation and signing of the smart contract), 
In regards to:
upon agreement of the contract terms, match the issuer tokens of each of the one or more users, the first counter token and the second counter token;
sign and publish the smart contract to either a public store or a private store in response to matching the issuer token of each of the one or more users, the first counter token and the second counter token
(¶ 118, 132, 134 – 137, 155, 160, 161, 182, 240, 245, 265, 284 wherein, as discussed above, tokens are associated with respective users in order to identify respective users, as well as configured to also be authorization tokens that have been assigned to specific users, so as to allow the system to have invited users in a smart contract to participate in negotiations and signing of the smart contract and, upon agreeing to the terms, the parties can sign the smart contract and have it published and stored in the blockchain).  
In regards to claim 2, Sher discloses the system of claim 1 wherein the smart contract is both human-readable and machine readable (¶ 109, 135 wherein the contract can be an electronic contract for the system to manage and for users to review).  
In regards to claim 3, Sher discloses the system of claim 1 wherein the first and second counterparty is invited to join a contract by a direct email or text invitation from the one or more users (¶ 76, 77, 80, 98, 116, 240, 241, 257 wherein parties can be invited via text).  
In regards to claim 4, Sher discloses the system of claim 3 wherein the one or more users assigns user permissions to each invited counterparty, including but not limited to administration privileges, view only, edit and/or comment, or sign only (¶ 112, 263 wherein user permissions are provided to invited users, such as, but not limited to viewing rights).  
In regards to claim 5, Sher discloses the system of claim 3 wherein, upon receiving the invitation via email or SMS, the invitee signs into the system, or registers, if a first-time user (¶ 116, 118 wherein an invited user signs into the system or can register with the system).  
In regards to claim 6, Sher discloses the system of claim 5 wherein the one or more users and the first and second counterparty negotiate contract terms via a chat communication system (¶ 97, 98, 132 wherein parties negotiate the terms of a contract using a chat communication system and the tokens maintain a record of, at least, communications, contracts/documents, and etc.).  
In regards to claim 8, Sher discloses the system of claim 1, wherein a search function is provided to search for templates in the data repository to select a template for initiating a smart contract (¶ 212, 222 wherein the system stores and allows access to templates that facilitates the contract negotiation process).  
In regards to claim 9, Sher discloses the system of claim 1 further comprising a search function for searching for published smart contracts, wherein a third counterparty of the plurality of counterparties joins a selected published smart contract by submitting an offer or a proposal, wherein the published smart contract is issued by the one or more users (¶ 76, 78, 136, 137, 138 wherein a user may search published contracts and join the contract by submitting an offer or proposal; ¶ 41, 65, 67, 68, 79, 108, 109, 112, 114, 132, 134 – 138, 263, 264, 274, 277 wherein the system provides users with the ability to generate and have tokens associated with each respective user in order to identify each respective user, as well as utilizing tokens to be associated with blocks in a blockchain pertaining to the smart contract that the multiple users are associated and having negotiations with.  Further still, tokens can be generated and provided to other users in order to grant access to specific information that is important to the negotiation and signing of the smart contract.  Finally, the system allows for users to invite other users, i.e. 2 or more users, in order to participate in the negotiation and signing of the smart contract)
In regards to claim 10, Sher discloses the system of claim 9 wherein, upon the third counterparty user selecting the published contract in a result of a search, a submission form is presented to the third counterparty, whereby the third counterparty enters terms associated with the published contract, and a negotiation is initiated between the one or more users and the third counterparty (¶ 76, 78 wherein a form can be presented to a user in order to initiate the contract and negotiation process; 67, 103, 109, 134, 135, 136, 137, 156, 177, 192, 256, 284, 286, 287, 290, 297 wherein a registered user initiates a smart contract with a party that they are inviting to enter into a transaction with and wherein the smart contract is submitted to a blockchain and associated with a token to allow for the creation, storage, and management of contractual leasing terms that have been negotiated and agreed upon by the parties and where the smart contract is used to enforce those terms upon agreement and signing of the lease/smart contract that is now stored in the blockchain.; ¶ 41, 65, 67, 68, 79, 108, 109, 112, 114, 132, 134 – 138, 263, 264, 274, 277 wherein the system provides users with the ability to generate and have tokens associated with each respective user in order to identify each respective user, as well as utilizing tokens to be associated with blocks in a blockchain pertaining to the smart contract that the multiple users are associated and having negotiations with.  Further still, tokens can be generated and provided to other users in order to grant access to specific information that is important to the negotiation and signing of the smart contract.  Finally, the system allows for users to invite other users, i.e. 2 or more users, in order to participate in the negotiation and signing of the smart contract; ¶ 118, 132, 134 – 137, 155, 160, 161, 182, 240, 245, 265, 284 wherein, as discussed above, tokens are associated with respective users in order to identify respective users, as well as configured to also be authorization tokens that have been assigned to specific users, so as to allow the system to have invited users in a smart contract to participate in negotiations and signing of the smart contract and, upon agreeing to the terms, the parties can sign the smart contract and have it published and stored in the blockchain).  
In regards to claim 11, Sher discloses the system of claim 10 wherein the third counterparty is issued a third counter token defining rights and obligations for the third counterparty, who is now admitted to the negotiation process (¶ 67, 103, 109, 134, 135, 136, 137, 156, 177, 192, 256, 284, 286, 287, 290, 297 wherein a registered user initiates a smart contract with a party that they are inviting to enter into a transaction with and wherein the smart contract is submitted to a blockchain and associated with a token to allow for the creation, storage, and management of contractual leasing terms that have been negotiated and agreed upon by the parties and where the smart contract is used to enforce those terms upon agreement and signing of the lease/smart contract that is now stored in the blockchain.).  
In regards to claim 12, Sher discloses a method implementing smart contracts comprising: 
In regards to:
initiating, by a processor, a smart contract based one or more users either manually authoring by an on-line editor, or by accessing a smart contract template from , wherein the smart contract is associated with a plurality of counterparties 
(Fig. 1, 2 wherein an Internet connected serving executing software on a processor in order to provide a web presence with interactive interfaces is disclosed; Fig. 1, 2 wherein the system includes a data repository coupled to the server for storing user information, contract templates, and completed contracts, as will be discussed in more detail below; ¶ 75, 77, 85, 93, 160, 281, 289 wherein the system allows for users to register with the system and are created with an account on the blockchain, i.e. wallet, for their account, payment, and management of smart contracts; ¶ 67, 68, 103, 109, 136, 137, 177, 212, 222, 284, 297 wherein a registered user initiates a smart contract with a party that they are inviting to enter into a transaction with and wherein the smart contract is submitted to a blockchain to allow for the creation, storage, and management of contractual leasing terms that have been negotiated and agreed upon by the parties and where the smart contract is used to enforce those terms upon agreement and signing of the lease/smart contract that is now stored in the blockchain);  
In regards to:
issuing, by the processor, an issuer token to each of the one or more users in response to initiating the smart contract;
associating, by the processor, the smart contract with a token defining all contract terms of the smart contract by submitting the smart contract to a blockchain service; 
issuing, by the processor, a first token for a first counterparty of the plurality of counterparties, wherein the first token is associated with a first set of contract terms of all the contract terms of the smart contract;
issuing, by the processor, a second token for a second counterparty of the plurality of counterparties, wherein the second token is associated with a second set of contract terms of all the contract terms of the smart contract;
engaging a first and second counterparty to join the smart contract
(¶ 41, 65, 67, 68, 79, 108, 109, 112, 114, 132, 134 – 138, 263, 264, 274, 277 wherein the system provides users with the ability to generate and have tokens associated with each respective user in order to identify each respective user, as well as utilizing tokens to be associated with blocks in a blockchain pertaining to the smart contract that the multiple users are associated and having negotiations with.  Further still, tokens can be generated and provided to other users in order to grant access to specific information that is important to the negotiation and signing of the smart contract.  Finally, the system allows for users to invite other users, i.e. 2 or more users, in order to participate in the negotiation and signing of the smart contract); 
In regards to:
wherein the contract terms are negotiated to agreement by the user and the first and second counterparty using an on-line communication service; and 
matching, by the processor, the issuer tokens of each of the one or more users, the first counter token and second counter token
, by a processor, the smart contract to a public store or a private store in response to the matching
(¶ 118, 132, 134 – 137, 155, 160, 161, 182, 240, 245, 265, 284 wherein, as discussed above, tokens are associated with respective users in order to identify respective users, as well as configured to also be authorization tokens that have been assigned to specific users, so as to allow the system to have invited users in a smart contract to participate in negotiations and signing of the smart contract and, upon agreeing to the terms, the parties can sign the smart contract and have it published and stored in the blockchain.).  
In regards to claim 13, Sher discloses the method of claim 12 further comprising providing, by the processor, the contract as both human-readable and machine readable (¶ 109, 135 wherein the contract can be an electronic contract for the system to manage and for users to review).  
In regards to claim 14, Sher discloses the method of claim 12 further comprising inviting, by the processor, the first counterparty and second counterparty to join a contract by a direct email or text invitation from the one or more users (¶ 76, 77, 80, 98, 116, 240, 241, 257 wherein parties can be invited via text).  
In regards to claim 15, Sher discloses the method of claim 14 further comprising assigning user permissions to each invited counterparty, including but not limited to administration privileges, view only, edit and/or comment, or sign only (¶ 112, 263 wherein user permissions are provided to invited users, such as, but not limited to viewing rights)
In regards to claim 16, Sher discloses the method of claim 14 wherein, upon receiving the invitation via email or SMS, signing into the system or registering by the invitee (¶ 116, 118 wherein an invited user signs into the system or can register with the system).  
In regards to claim 17, Sher discloses the method of claim 16 further comprising negotiating, by the processor, contract terms between the one or more users and the first counter party and the second counterparty via a chat communication system (¶ 97, 98, 132 wherein parties negotiate the terms of a contract using a chat communication system and the tokens maintain a record of, at least, communications, contracts/documents, and etc.).  
In regards to claim 19, Sher discloses the method of claim 11 further comprising initiating, by the processor, a search for templates in the data repository to select a template for initiating a new smart contract based on input received with respect to a search function (¶ 212, 222 wherein the system stores and allows access to templates that facilitates the contract negotiation process).  
In regards to claim 20, Sher discloses the method of claim 11 further comprising initiating, by the processor, a search for published smart contracts based on input received from a third counterparty of the plurality of counterparties, wherein the third counterparty joins a selected published smart contract by submitting an offer or a proposal, wherein the selected published smart contract is associated with the one or more users (¶ 76, 78, 136, 137, 138 wherein a user may search published contracts and join the contract by submitting an offer or proposal; ¶ 41, 65, 67, 68, 79, 108, 109, 112, 114, 132, 134 – 138, 263, 264, 274, 277 wherein the system provides users with the ability to generate and have tokens associated with each respective user in order to identify each respective user, as well as utilizing tokens to be associated with blocks in a blockchain pertaining to the smart contract that the multiple users are associated and having negotiations with.  Further still, tokens can be generated and provided to other users in order to grant access to specific information that is important to the negotiation and signing of the smart contract.  Finally, the system allows for users to invite other users, i.e. 2 or more users, in order to participate in the negotiation and signing of the smart contract).  
In regards to claim 21, Sher discloses the method of claim 20 further comprising presenting, by the processor, a submission form to third counterparty whereby the third counterparty enters terms in the smart contract, and a negotiation is initiated between the one or more users and the third counterparty (¶ 76, 78 wherein a form can be presented to a user in order to initiate the contract and negotiation process; 67, 103, 109, 134, 135, 136, 137, 156, 177, 192, 256, 284, 286, 287, 290, 297 wherein a registered user initiates a smart contract with a party that they are inviting to enter into a transaction with and wherein the smart contract is submitted to a blockchain and associated with a token to allow for the creation, storage, and management of contractual leasing terms that have been negotiated and agreed upon by the parties and where the smart contract is used to enforce those terms upon agreement and signing of the lease/smart contract that is now stored in the blockchain.; ¶ 41, 65, 67, 68, 79, 108, 109, 112, 114, 132, 134 – 138, 263, 264, 274, 277 wherein the system provides users with the ability to generate and have tokens associated with each respective user in order to identify each respective user, as well as utilizing tokens to be associated with blocks in a blockchain pertaining to the smart contract that the multiple users are associated and having negotiations with.  Further still, tokens can be generated and provided to other users in order to grant access to specific information that is important to the negotiation and signing of the smart contract.  Finally, the system allows for users to invite other users, i.e. 2 or more users, in order to participate in the negotiation and signing of the smart contract; ¶ 118, 132, 134 – 137, 155, 160, 161, 182, 240, 245, 265, 284 wherein, as discussed above, tokens are associated with respective users in order to identify respective users, as well as configured to also be authorization tokens that have been assigned to specific users, so as to allow the system to have invited users in a smart contract to participate in negotiations and signing of the smart contract and, upon agreeing to the terms, the parties can sign the smart contract and have it published and stored in the blockchain).  
In regards to claim 22, Sher discloses the method of claim 21 further comprising issuing a third counter token defining rights and obligations for the third counterparty, who is now admitted to the negotiation process (¶ 67, 103, 109, 134, 135, 136, 137, 156, 177, 192, 256, 284, 286, 287, 290, 297 wherein a registered user initiates a smart contract with a party that they are inviting to enter into a transaction with and wherein the smart contract is submitted to a blockchain and associated with a token to allow for the creation, storage, and management of contractual leasing terms that have been negotiated and agreed upon by the parties and where the smart contract is used to enforce those terms upon agreement and signing of the lease/smart contract that is now stored in the blockchain.).  

______________________________________________________________________

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sher (US PGPub 2018/0322597 A1) in view of Davis et al. (US PGPub 2006/0149653 A1).
In regards to claim 7, Sher discloses the system of claim 5 wherein the user and the first or second counterparty each are provided a human-readable version of the smart contract […], such that each party may propose changes in terms, which may be reviewed and accepted or countered by the other party, until agreement is reached (¶ 67, 103, 109, 134, 135, 136, 137, 156, 177, 192, 256, 284, 286, 287, 290, 297 wherein a registered user initiates a smart contract with a party that they are inviting to enter into a transaction with and wherein the smart contract is submitted to a blockchain and associated with a token to allow for the creation, storage, and management of contractual leasing terms that have been negotiated and agreed upon by the parties and where the smart contract is used to enforce those terms upon agreement and signing of the lease/smart contract that is now stored in the blockchain.).  
Sher discloses a blockchain based system to facilitate the acquisition of real estate property, as well as negotiations of contract terms between parties.  Although Sher discloses that users have access to the contract terms for review and negotiations, Sher fails to explicitly disclose whether it is old and well-known in the art to present a document in a side by side presentation.
To be more specific, Sher fails to explicitly disclose:
the system of claim 5 wherein the initiator and the counterparty each are provided a human-readable version of the smart contract in a side-by-side presentation, such that each party may propose changes in terms, which may be reviewed and accepted or countered by the other party, until agreement is reached.
However, Davis, which is also directed to contracts and contract negotiations, teaches that it is old and well-known in the art that documents can be presented side by side.  Davis teaches that by presenting information side by side a user can be able to compare information and allow for users to more readily see and respond to changes made to a contract.
(For support see: ¶ 35, 148; Claim 79)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the side by side presentation in contract negotiation systems and methods, as taught by Davis, in the contract negotiation system and method of Sher as this would allow users to compare information, more readily see changes that are being proposed/made, and make a decision as to how to respond to changes.
In regards to claim 18, Sher discloses the method of claim 16 further comprising providing, by the processor, in an interactive a human-readable version of the smart contract […] for the one or more users and the first counter party and second counterparty, such that each party may propose changes in terms, which may be reviewed and accepted or countered by the other party, until agreement is reached (¶ 67, 103, 109, 134, 135, 136, 137, 156, 177, 192, 256, 284, 286, 287, 290, 297 wherein a registered user initiates a smart contract with a party that they are inviting to enter into a transaction with and wherein the smart contract is submitted to a blockchain and associated with a token to allow for the creation, storage, and management of contractual leasing terms that have been negotiated and agreed upon by the parties and where the smart contract is used to enforce those terms upon agreement and signing of the lease/smart contract that is now stored in the blockchain).  
Sher discloses a blockchain based system to facilitate the acquisition of real estate property, as well as negotiations of contract terms between parties.  Although Sher discloses that users have access to the contract terms for review and Sher fails to explicitly disclose whether it is old and well-known in the art to present a document in a side by side presentation.
To be more specific, Sher fails to explicitly disclose:
the method of claim 16 comprising providing in an interactive a human-readable version of the smart contract in a side-by-side presentation for the initiator and the counterparty, such that each party may propose changes in terms, which may be reviewed and accepted or countered by the other party, until agreement is reached.
However, Davis, which is also directed to contracts and contract negotiations, teaches that it is old and well-known in the art that documents can be presented side by side.  Davis teaches that by presenting information side by side a user can be able to compare information and allow for users to more readily see and respond to changes made to a contract.
(For support see: ¶ 35, 148; Claim 79)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the side by side presentation in contract negotiation systems and methods, as taught by Davis, in the contract negotiation system and method of Sher as this would allow users to compare information, more readily see changes that are being proposed/made, and make a decision as to how to respond to changes.
Response to Arguments
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive. 

Objection to the Specification
The objection to the specification has been withdrawn due to amendments.
Rejection under 35 USC 112(b)
The rejections under 35 USC 112(b) have been withdrawn due to amendments.
Rejection under 35 USC 101
The rejection under 35 USC 101 has been withdrawn due to amendments.  The claimed invention integrates itself into a practical application as it is comprised of additional elements that improve upon how smart contracts can be implemented and, more specifically, providing an online system that utilizes tokens, smart contracts, and blockchain in order to manage and control users who are allowed to participate in contract negotiation, signing, and publishing of smart contracts.
Rejection under 35 USC 102
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Anonymous (Could blockchains replace banks in real estate lending); Anonymous (ShelterZoom Invents New Method for Creating and Executing Contracts on Blockchain) – which are directed towards the utilization of blockchain and tokens in real-estate
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        2/14/2022